DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 7, 2022 have been received and entered.  Claims 140, 142-143, 152-153, 155 have been amended, while claims 1-139, 147 and 151 have been canceled. Claims 159-171 are newly added. Applicant’s amendments to claims 152 and 155 obviates the objection to the claims. Claims 140-146, 148-150, 152-171 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 140-142 (group II) in the reply filed on March 17, 2022 is acknowledged. Claims 159-171 are directed to elected invention. 
Claims 140-146, 148-150, 152-171 are under consideration. 

Priority
This application is a continuation of application no 16/955,715 filed on 06/18/2020, which is a 371 of PCT/US18/66512 filed on 12/19/2018 that claims priority from US provisional application no 62/607,665 filed on 12/19/2017. However, upon review the disclosure of the prior-filed US provisional application 62/607,665, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. It is noted that 62/607,665 dated 12/17/2017 fails to describe SEQ ID NO 7, 8, 36,48, 52, 53, 54. Consequently, there is no written description in application for using SEQ ID NO 7, 8, 36,48, 52, 53, 54. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 140-146, 148-150, 152-171 of the instant application. Therefore, the effective filing date for instant claims 140-146, 148-150, 152-171 is 12/19/2018.  



Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application 16955715 and has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 102
Claims 140-146, 152-155, 158 are rejected under 35 U.S.C. 102 (a)(1) or 102(a)(2) as being anticipated by Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016). 

Claim Rejections - 35 USC § 103
	Claims 140, 154, 156-157 were rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) and High et al (US Patent 10799566, filed on 6/13/2016), Takeuchi et al (WO/2019/116349, dated 6/20/2019, EFD, 02/02/18).


Maintained & New-Claim Rejections - 35 USC § 103-necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 140-146, 147-155, 158-168 and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) as evidenced from Laird et al (US Patent no 10179925, EFD 9/19/2013), Bittermann et al (WO2011104307, dated 09/01/2011) and Kirn et al (US20200282077, dated 9/10/2020, EFD 11/27/2017 or WO2019104279).
With respect  to claims 140 and 146,  Simpson et al teach an adeno-associated virus vector comprising  a nucleic acid encoding first polypeptide comprising an antibody heavy chain variable domain operably linked to a leader sequence (signal sequence), and a nucleic acid encoding second polynucleotide comprising an antibody light chain domain operably linked  to second leader sequence (signal sequence) and a linker sequence selected from group consisting of T2A, P2A and F2A and a poly A, wherein antigen-binding fragment binds and inhibits human VEGF (see para. 137 and 138, 142, 147, 183 example 1, 7, 11).
Regarding claim 141-142, 158, 162, 165 Simpson et al teach a pharmaceutical composition comprising the vector encoding a transgene described above and a suitable carrier in a formulation buffer comprising a physiologically compatible aqueous buffer, a surfactant and optional excipients. (see para. 68-69, 153). The pharmaceutical formulation for administration into inner ear is an intended use of the composition and to the extent the pharmaceutical composition comprising AAV encoding anti VEGF antibody is formulated in a suitable physiologically compatible aqueous buffer for in vivo use, it is applicable to the rejection This is because a pharmaceutical composition disclosed in Simpson is suitable for injection in vivo that would suitable for administration to any site including directly in round window of ear. Please note that the term kit is not accorded any patentable weight, as it is directed to a composition comprising the AAV vector of the invention. With regard to claim 141, the limitation that the kit that usually contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (holding that an inventor could not patent known kits by simply attaching new set of instructions to that product). 
Regarding claim 143-145, 159-161, Simpson et al teach vector comprises a constitutive promoter (see para. 131) including the chicken beta-actin promoter and CMV enhancer (see para. 183) or tissue specific promoters including retinal pigment epithelial cell-specific promoter (see para. 132). 
Regarding claim 152, 166, Simpson teaches that the first and second polypeptide anti-VEGF agents are ranibizumab (see para. 175, table 3 and example 7). 
With respect to claim 153, 167, Simpson et al teach that one or more leader sequence (signal sequence) comprises IL-2 signal sequence as set forth in SEQ ID NO 24 (see para. 35, 134, 137, table 1).
Regarding claims 154-155, 168-169, Simpson teaches viral vectors comprise one or more inverted terminal repeat (ITR) sequences (see para. 142, 148). It is further disclosed that AAV8 vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) (see example 7, para. 183).
 Simpson contemplated optimizing the sequence of ranibizumab that comprises one, two, three, four, five or more distinct N-glycans (para. 92-96) and codon optimization using method known in art (see para. 113).  Simpson differ from claimed invention by not disclosing the ranibizumab sequence or a sequence that is optimized. 
However, before the effective filing date of instant application, the amino acid sequence of heavy and light chain variable domain sequences of ranibizumab was known in art as evidenced by the teaching of Laird who reported SEQ ID NO 46 and SEQ ID NO 47 that has 100% sequence identity to SEQ ID NO: 7 and 8 respectively, while Bittermann reported SEQ ID NO: 6 that has 100% sequence identity to SEQ ID NO: 54 (see result 3 of sequence search report) and Kirn teaches SEQ ID NO 67 and  69 that has at least 98% sequence identity to SEQ ID NO: 52 and SEQ ID NO: 53. Kirn et al teach an adeno-associated virus (rAAV) comprising a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of vascular endothelial growth factor (VEGF), wherein the nucleotide sequence is selected from the group consisting of nucleotide sequence set forth as SEQ ID NO: 67 and/or 69 that has at least ~98% sequence identity to SEQ ID NO: 52 and/or 53 (see claim 1, 15-16). Additionally, absent evidence of any unexpected result one of ordinary skill in the art could easily deduce the nucleotide sequence as set forth in SEQ ID NO 52 and 53 that encode known heavy chain and light chain amino acid sequence of ranibizumab as set forth in SEQ ID NO: 7 and 8 respectively (limitation of claim 140-141, 148-150, 163-164). 
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to modify the adeno-associated virus vector by substituting the coding sequence of heavy/light  chain variable domain of ranibizumab as disclosed in Simpson with structurally and functionally equivalent codon optimized coding sequence of heavy chain and/or light chain as disclosed in Kirn et al in order to enhance anti-VEGF expression thereby improving gene therapy outcome. One of ordinary skill in the art would be motivated to optimize the coding sequence of heavy and/or light chain with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of anti-VEGF ranibizumab. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of ranibizumab optimization, the requirements for optimization of coding sequence of ranibizumab, and was already able to optimize sequence of ranibizumab, before the effective filing date of instant invention. One who would have practiced the invention would have had reasonable expectation of success because use of optimized ranibizumab coding sequence to improve the outcome was already known in the art in an obvious manner to produce gene product, as the Artisan already recognized the usefulness of optimizing the coding sequence of ranibizumab was known. Thus, it would have only required routine experimentation to substitute coding sequence of ranibizumab as disclosed in Simpson with functionally equivalent another coding sequence of ranibizumab known in prior art. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

	Claims 140, 142, 154, 156-157, 168, 170, 171 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) as evidenced from Laird et al (US Patent no 10179925, EFD 9/19/2013), Bittermann et al (WO2011104307, dated 09/01/2011) and Kirn et al (US20200282077, dated 9/10/2020, EFD 11/27/2017 or WO2019104279 as applied above for claim 140 and 142, and further in view of  High et al (US Patent 10799566, filed on 6/13/2016), Takeuchi et al (WO/2019/116349, dated 6/20/2019, EFD, 02/02/18).
Claim interpretation: Recitation of phrase “a nucleotide sequence according to SEQ ID NO: 36 or 48” is interpreted as any sequence of SEQ ID NO of 36 or 48 including contiguous fragments.
The teaching of Simpson, Laird, Bittermann and Kirn ,has been described above and relied in same manner. Simpson et al teach Simpson et al teach an adeno-associated virus vector comprising  a nucleic acid encoding first polypeptide comprising an antibody heavy chain variable domain operably linked to a leader sequence (signal sequence), and a nucleic acid encoding second polynucleotide comprising an antibody light chain domain operably linked  to second leader sequence (signal sequence) and a linker sequence selected from group consisting of T2A, P2A and F2A and a poly A, wherein antigen-binding fragment binds and inhibits human VEGF. It is disclosed that Simpson discloses that first and second polypeptide comprises ranibizumab. (see para. 175, table 3 and example 7). Simpson teaches viral vectors comprise one or more inverted terminal repeat (ITR) sequences (see para. 142, 148). It is further disclosed that AAV8 vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) (see example 7, para. 183). Simpson differ from claimed invention by not disclosing that the one of the two ITR has a nucleotide sequence according to SEQ ID NO 36 or 48. 
Before the effective filing date of instant application, the ITR having nucleotide sequence SEQ ID NO: 36 and SEQ ID NO: 48 was known in prior art. For instant, High and Takeuchi disclose SEQ ID NO 13 and 5506 that has 100% sequence identity to SEQ ID NO: 48 and 36 respectively (see sequence search report). 
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to modify the composition comprising an AAV8 vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) having nucleotide sequence known in prior art as evident from the teaching of prior art  of High and Takeuchi  in order to enhance anti-VEGF expression thereby improving gene therapy outcome. Absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to use at least one or both known ITR sequence of prior art. One who would have practiced the invention would have had reasonable expectation of success because use of ITR was already known in the art in an obvious manner, as the Artisan already recognized the usefulness of flanking the coding sequence of ranibizumab with ITR was known. Thus, it would have only required routine experimentation to flank the coding sequence of modified ranibizumab with ITR as disclosed in prior art using the known techniques, as required by instant invention. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

	Claims 142, 159-168 and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) as evidenced from Laird et al (US Patent no 10179925, EFD 9/19/2013), Bittermann et al (WO2011104307, dated 09/01/2011) and Kirn et al (US20200282077, dated 9/10/2020, EFD 11/27/2017 or WO2019104279) and London et al (Laryngoscope, 124:E340–E346, 2014 ) and Suzuki et al (Scientific Report, April 2017, 7(1), 1-10). 
	Claim interpretation: Claim 142, 159-168 and 169 are rejected again in order to address the limitation of intended use of the composition. 
The teaching of Simpson, Laird, Bittermann and Kirn have been described above and relied in same manner. Simpson et al teach a pharmaceutical composition comprising  an adeno-associated virus vector comprising  a nucleic acid encoding first polypeptide comprising an antibody heavy chain variable domain operably linked to a leader sequence (signal sequence), and a nucleic acid encoding second polynucleotide comprising an antibody light chain domain operably linked  to second leader sequence (signal sequence) and a linker sequence selected from group consisting of T2A, P2A and F2A and a poly A, wherein antigen-binding fragment binds and inhibits human VEGF. It is disclosed that Simpson discloses that first and second polypeptide comprises ranibizumab. (see para. 175, table 3 and example 7). However, combination of reference differs from claimed inventio by not disclosing the intended use of a composition comprising an AAV encoding anti VEGF for administration to the inner ear. 
Before the effective filing date of instant invention, London et al teach anti-VEGF approaches for treating vestibular schwannoma (VS) and otitis media with effusion (OME) in which VEGF contributes to disease pathology, as well as sensorineural hearing loss (SNHL) (see page E341, col. 1, para. 1). London report that anti-VEGF therapy using intravenous (IV) of a VEGF-neutralizing antibody, could improve hearing and reduce tumor volume in NF2 patients (see page E341, col. 1, para. 4). London provide motivation to use localized anti-VEGF therapy via the transtympanic route as a viable treatment option that minimizes systemic side effects (see page E343, col. 2, para. 4). Suzuki et al teach a method of injecting viral suspensions into neonatal ears, via the round window membrane to efficiently transduce sensory cells in adult ears while maintaining normal cochlear function (see abstract).
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to modify the composition comprising  an AAV containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, formulated in physiological fluid as disclosed in Simpson for intended use in the treatment of inner ear disorder as suggested in London and Suzuki, with reasonable expectation of success.  Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art provides explicit motivation to use localized anti-VEGF therapy via the transtympanic route as a viable treatment option that minimizes systemic side effects. One who would have practiced the invention would have had reasonable expectation of success because formulating a composition comprising AAV intended for administration for local delivery in physiological buffer was already recognized and used by an artisan of ordinary skill in the art as evident from the teaching of Suzuki. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

	Claims 142, 168-170, 171 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) as evidenced from Laird et al (US Patent no 10179925, EFD 9/19/2013), Bittermann et al (WO2011104307, dated 09/01/2011) and Kirn et al (US 20200282077, dated 9/10/2020, EFD 11/27/2017 or WO2019104279) London et al (Laryngoscope, 124:E340–E346, 2014 ) and Suzuki et al (Scientific Report, April 2017, 7(1), 1-10) as applied above for claim 142, and further in view of  High et al (US Patent 10799566, filed on 6/13/2016), Takeuchi et al (WO/2019/116349, dated 6/20/2019, EFD, 02/02/18).
The teaching of Simpson, Kirn, London and Suzuki has been described above and relied in same manner. Simpson et al teach an adeno-associated virus vector comprising  a nucleic acid encoding first polypeptide comprising an antibody heavy chain variable domain operably linked to a leader sequence (signal sequence), and a nucleic acid encoding second polynucleotide comprising an antibody light chain domain operably linked  to second leader sequence (signal sequence) and a linker sequence selected from group consisting of T2A, P2A and F2A and a poly A, wherein antigen-binding fragment binds and inhibits human VEGF. It is disclosed that Simpson discloses that first and second polypeptide comprises ranibizumab. (see para. 175, table 3 and example 7). Simpson teaches viral vectors comprise one or more inverted terminal repeat (ITR) sequences (see para. 142, 148). It is further disclosed that AAV8 vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) (see example 7, para. 183). Simpson differ from claimed invention by not disclosing that the one of the two ITR has a nucleotide sequence according to SEQ ID NO 36 or 48. 
Before the effective filing date of instant application, the ITR having nucleotide sequence SEQ ID NO: 36 and SEQ ID NO: 48 was known in prior art. For instant, High and Takeuchi disclose SEQ ID NO 13 and 5506 that has 100% sequence identity to SEQ ID NO: 48 and 36 respectively (see sequence search report). 
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to modify the composition comprising an AAV vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) having nucleotide sequence known in prior art as evident from the teaching of prior art  of High and Takeuchi  in order to enhance anti-VEGF expression thereby improving gene therapy outcome. Absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to use at least one or both known ITR sequence of prior art. One who would have practiced the invention would have had reasonable expectation of success because use of ITR was already known in the art in an obvious manner, as the Artisan already recognized the usefulness of flanking the coding sequence of ranibizumab with ITR was known. Thus, it would have only required routine experimentation to flank the coding sequence of modified ranibizumab with ITR as disclosed in prior art using the known techniques, as required by instant invention. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim, and the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing Simpson goes into detail to explain that, while "anti-VEGF antigen-binding fragments, such as ranibizumab do indeed possess N-linked glycosylation sites," these modifications are not present in Ranibizumab made in CHO cells.2 Simpson explains that existing anti-VEGF antigen binding fragments such as Ranibizumab can be improved for ocular delivery with the fully human post-translationally modified anti- VEGF antigen-binding fragment disclosed in Simpson. secondary references of Laird, Bittermann, or Kim were cited by the Office for supplying codon-optimized Ranibizumab sequences. However, based on the disclosure of Simpson and its focus on improving existing anti-VEGF antibodies (including improving Ranibizumab) with amino acid modifications to generate fully human post-translationally modified versions when expressed in retinal cells, a person of ordinary skill in the art would not be motivated to further optimize the anti-VEGF sequences provided in Simpson with the sequences provided in the secondary references of Laird, Bittermann, or Kim. Applicant argues that there is no motivation to further modify the sequences of Simpson. Further, any additional modifications that are made must necessarily take into account the mutations that are disclosed in Simpson for altering the post-translational modifications. Assuming, arguendo, even if a person with ordinary skill in the art were to modify the anti-VEGF sequences of Simpson according to the secondary references, the skilled person would still not arrive at the presently claimed subject matter because the present claims do not recite modified nucleotide or amino acid sequences of anti-VEGF antibodies or fragments, which would have altered post-translational modification (e.g., glycosylation) profiles. Instead, a person with ordinary skill in the art in reading Simpson would use the amino acid modifications taught in Simpson to generate anti-VEGF construct. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as an initial matter, instantly recited claims are broad and directed to an AAV comprising a first coding sequence that is at least 96% identical to SEQ ID NO: 52, the second coding sequence is at least 96% identical to SEQ ID NO: 53, or both. Dependent claim limits the coding sequence encoding the first and second polypeptides are ranibizumab, or comprise ranibizumab. The claims as amended encompass variants of ranibizumab encoded by at least 96% identical to SEQ ID NO: 52 and/or at least 96% identical to SEQ ID NO: 53. Simpson et al teach an adeno-associated virus vector comprising  a nucleic acid encoding first polypeptide comprising an antibody heavy chain variable domain operably linked to a leader sequence (signal sequence), and a nucleic acid encoding second polynucleotide comprising an antibody light chain domain operably linked  to second leader sequence (signal sequence) and a linker sequence selected from group consisting of T2A, P2A and F2A and a poly A, wherein antigen-binding fragment binds and inhibits human VEGF. Applicant in part agree that Simpson contemplated optimizing the sequence of ranibizumab that comprises one, two, three, four, five or more distinct N-glycans (para. 92-96) and codon optimization using method known in art (see para. 113).  In the instant case, secondary references provide other codon optimized sequence of ranibizumab as set forth in SEQ ID NO 67 and  69 that has at least 98% sequence identity to SEQ ID NO: 52 and SEQ ID NO: 53. In fact, Kirn teaches an adeno-associated virus (rAAV) comprising a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of vascular endothelial growth factor (VEGF), wherein the nucleotide sequence is selected from the group consisting of nucleotide sequence set forth as SEQ ID NO: 67 and/or 69 that has at least ~98% sequence identity to SEQ ID NO: 52 and/or 53 (see claim 1, 15-16). Given the breadth of Ranibizumab coding sequence required by the claims and desire of prior art to use different codon optimized  novel codon-optimized nucleic acid sequence encoding a single chain Heavy-Light (HL) form of Ranibizumab (see Kirn 229), it would be obvious for one of ordinary skill in the art to substitute the coding sequence of heavy/light  chain variable domain of ranibizumab as disclosed in Simpson with structurally and functionally equivalent codon optimized coding sequence of heavy chain and/or light chain as disclosed Kirn et al in order to enhance anti-VEGF expression thereby improving gene therapy outcome.
Applicant continue to argue there is no disclosure in Simpson related to formulating a composition for delivery to the inner ear. Simpson is silent on delivering the disclosed compositions to any anatomical location other than the eye. None of the secondary references cited by the Office in the 35 U.S.C. § 103 rejections cure this deficiency. Applicants’ arguments have been fully considered, but are not found persuasive.
 In response to applicant's argument that the composition is not intended for administration to inner ear, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Simpson et al teach a pharmaceutical composition comprising the vector encoding a transgene described above and a suitable carrier in a formulation buffer comprising a physiologically compatible aqueous buffer, a surfactant and optional excipients. (see para. 68-69, 153). The pharmaceutical formulation for administration into inner ear is an intended use of the composition and to the extent the pharmaceutical composition comprising AAV encoding anti VEGF antibody is formulated in a suitable physiologically compatible aqueous buffer that is suitable for injection in vivo, it is applicable to the rejection  Additionally, newly cited art provide explicitly motivation for one of ordinary skill in the art to use the composition that is formulated for administration to inner ear.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection
outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.



Double Patenting
	Claims 140-158 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 113-139 of copending Application No.16955715 and in view of Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016). Applicants’ terminal disclaimer dated July 7, 2022, the previous rejections are rendered moot and hereby withdrawn.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tretiakova et al (WO/2017/180936, dated 10/19/2017, EFD04/15/2016) teaches an AAV comprising a coding sequence for anti-VEGF Fab operably linked to a promoter as depicted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fath et al (PLoS One, 2011, e17596, 1-14) teaches routine process of codon optimization of a coding sequence for improved gene expression. 
Landegger et al (Nat Biotechnol. 2017, 35(3): 280–284) teach injecting AAV directly into round window membrane resulted in highly efficient transduction of inner and outer hair cells.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                          /ANOOP K SINGH/Primary Examiner, Art Unit 1632